Exhibit 10.29
CALL AGREEMENT
This CALL AGREEMENT (this “Agreement”) dated as of October 4, 2010 by and among
HUALAPAI MOUNTAIN MEDICAL CENTER MANAGEMENT, INC., a North Carolina corporation
(the “Manager”) and the undersigned Investor Members of Hualapai Mountain
Medical Center, LLC (the undersigned Investor Members are referred to herein
collectively as the “Required Members”).
RECITALS

  1.   The Manager and the Required Members are Members of Hualapai Mountain
Medical Center, LLC, a North Carolina limited liability company (the “Company”)
pursuant to the Operating Agreement among the Company’s Members, as the same may
have been and may hereafter be amended or modified (the “Operating Agreement”).
    2.   The Company owns and operates a licensed, general acute care hospital
in Kingman, Arizona (the “Hospital”).     3.   MedCath has received indications
of interest from parties desiring to acquire substantially all of the assets or
equity of the Company.     4.   The terms of the Operating Agreement require
that a sale of substantially all of the assets of the Company be approved by the
Required Members, defined in the Operating Agreement as “Investor Members owning
a majority of the percentage Membership Interests owned by Investor Members in
the aggregate.”     5.   MedCath has determined that it will proceed to expend
its time and resources to further pursue a sale of the Company’s assets only on
reliance upon the agreement of the Required Members that any necessary approvals
by the Required Members to such a transaction have been given.     6.   The
undersigned Required Members are willing to provide such approval through an
irrevocable proxy and a Call Right (as herein defined) given to the Manager in
consideration for Manager’s expenditure of its time and resources to pursue an
asset sale and an agreement by the Manager that, if it exercises its Call Right,
that the purchase price due thereunder shall be Call Price (as herein defined).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties, intending to be legally bound, agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
     All terms defined in the Operating Agreement and not defined in this
Agreement shall be used in this Agreement with the respective meaning ascribed
thereto in the Operating Agreement.
ARTICLE II
Call Rights
     Section 2.1 Call Rights. During the term of this Agreement, the Manager
shall have the authority in its discretion, but not the obligation, to cause the
Company to enter into an Asset Sale and to execute on behalf of the Company all
agreements and instruments related thereto on such terms as the Manager elects
in its sole discretion provided that the Manager shall give the Required Member
Representative (as defined below) at least twenty (20) days prior written notice
of the closing of such Asset Sale (as defined below) together with a summary of
the material terms thereof (the “Sale Notice”). Immediately prior to the closing
of the Asset Sale, the Manager or its designee shall purchase, and the Required
Members shall be obligated to sell all of their Membership Interests in the
Company to the Manager or its designee (the “Call Right”) at a purchase price
equal to the amount of unreturned Capital Contributions made by the Required
Members with respect to their Membership Interests, which as of June 30, 2010
was two million nine hundred three thousand four hundred eighty eight Dollars
($2,903,488.00) less the amount of any Guarantee Fee owed by any Required
Members to the Company (the “Call Price”).
     Section 2.2 Irrevocable Proxy. Each of the undersigned Required Members
hereby irrevocably constitutes and appoints the Manager, from the date of this
Agreement until the termination of this Agreement in accordance with its terms,
as their true and lawful proxy, for and in each Required Member’s name, place
and stead to vote such Required Member’s Membership Interests and any and all
other interests in the Company of such Required Member whether directly or
indirectly, beneficially or of record, now owned or hereafter acquired (such
Membership Interests together with all such other equity interests, a “Required
Member’s Interest”), with respect to any “Specified Matter” (as hereinafter
defined). The foregoing proxy shall include the right to sign each such Required
Member’s name (as a Member of the Company) to any consent, certificate or other
document relating to the Company that applicable law may permit or require and
to cause each such Required Member’s Interests to be voted, either at a meeting
or by written consent, in accordance with the preceding sentence. Each Required
Member hereby revokes all other proxies and powers of attorney with respect to
each such Required Member’s Interests that it may have appointed or granted, to
the extent such proxies or powers extend to any Specified Matter. The Company
will not give a subsequent proxy or power of attorney (and if given, will not be
effective) or enter into any other voting agreement with respect to each such
Required Member’s Interests with respect to any Specified Matter.
     Notwithstanding anything herein to the contrary, while the Manager may
execute an agreement for an Asset Sale at any time during the term of this
Agreement in reliance upon the

2



--------------------------------------------------------------------------------



 



proxy granted to it herein, Manager shall not consummate an Asset Sale in
reliance upon the foregoing proxy unless Manager exercises its Call Right as set
forth in Section 2.1 above.
     As used herein, “Specified Matter” means any action, decision,
determination or election by a Required Member relating to any of the following:
     (i) a sale, transfer or other disposition of all, a substantial portion or
substantially all of the Company’s assets, the assumption by the buyer of such
assets of such liabilities as Manager and such buyer agree upon together with
such other terms related to such sale, transfer or other disposition as the
Manager determines to be necessary or appropriate (an “Asset Sale”); and
     (ii) a dissolution, liquidation, winding down and termination of the
Company following the closing of a transaction described in clause (i) above.
     In connection with any of the Specified Matters, the Manager is authorized,
directed and empowered to take all such action and to execute and file all such
purchase and sale agreements and other documents and instruments as it, in its
sole discretion, deems necessary or appropriate in its sole discretion, but
subject to the other terms of this Agreement, to effectuate any of the Specified
Matters as the Manager deems appropriate.
     THE PROXIES AND POWERS GRANTED BY EACH REQUIRED MEMBER PURSUANT TO THIS
AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE GIVEN TO SECURE THE PERFORMANCE
OF SUCH REQUIRED MEMBER’S COVENANTS UNDER THIS AGREEMENT.
ARTICLE III
Termination
     Section 3.1 Termination. This Agreement shall terminate on the earlier to
occur of (i) the date agreed to in writing by Manager and the Required Members
or (ii)    October 3   , 2011; provided that any action taken by any Member in
accordance with or pursuant to this Agreement prior to such termination shall be
valid and binding on the parties hereto.
ARTICLE IV
Miscellaneous
     Section 4.1 Mutual Representations and Warranties. Each party to this
Agreement represents and warrants to the other party as follows:
     (a) The execution, delivery and performance by such party of this Agreement
and the transactions contemplated thereby have been duly authorized by all
necessary corporate, Membership or limited liability company action, and do not
and will not require any further consents or approvals which have not been
obtained, or violate any

3



--------------------------------------------------------------------------------



 



provision of any law, regulation, order, judgment, injunction or similar matters
or breach any agreement presently in effect with respect to or binding on such
party;
     (b) This Agreement is the legal, valid and binding obligation of such party
enforceable against such party in accordance with their respective terms; and
     (c) All government approvals necessary for the execution, delivery and
performance by such party of its obligations under this Agreement and the
transactions contemplated hereby have been obtained and are in full force and
effect.
     Section 4.2 Required Members Additional Representations and Warranties;
Waivers. The Required Members each represent and warrant that they have good
title to their respective Membership Interests free and clear of all liens,
security interests or other encumbrances and that upon the exercise of the Call
Right and the closing of an Asset Sale, that such unencumbered good title to the
Membership Interests of the Required Members shall be conveyed to Manager. The
Required Members hereby waive and release any rights of first refusal and any
other approval or consent rights they may have or otherwise be entitled to
exercise in connection with any transaction contemplated by this Agreement,
whether arising under the Operating Agreement, under applicable law or any other
basis, none of which shall apply to the transactions contemplated by this
Agreement.
     Section 4.3 Notices and Delivery. Any notice to be given hereunder at any
time to any of the parties or any document required by this Agreement to be
delivered to any party , may be delivered personally, mailed to such party,
postage prepaid, addressed to the party at the addresses below or by email at
the email address below followed by a mailed copy. Any notice, or any document,
report or return so delivered or mailed shall be deemed to have been given or
delivered to such Member at the time it is mailed or emailed, as the case may
be.
[add notice addresses]
     Section 4.4 Counterpart Execution; Facsimile Execution. This Agreement may
be executed in any number of counterparts with the same effect as if all of the
parties had signed the same document. Such executions may be transmitted to the
other parties by facsimile or email and such facsimile or email execution shall
have the full force and effect of an original signature. All fully executed
counterparts, whether original executions or facsimile executions or a
combination, shall be construed together and constitute one and the same
agreement.
     Section 4.5 Arbitration. Subject to the right of any party to seek an
injunction or other equitable relief from a court with applicable authority, any
controversy, dispute or disagreement arising out of or relating to this
Agreement shall be resolved by binding arbitration, which shall be conducted in
Phoenix, Arizona in accordance with the American Health Lawyers Association
Alternative Dispute Resolution Service Rules of Procedure for Arbitration. Such
arbitration shall be conducted by a panel of three (3) arbitrators none of whom
shall reside in or practice primarily in Texas nor have previously represented
the parties in any capacity. Any decision rendered by the arbitrators shall be
final and binding on the parties and shall be enforceable in any court having
jurisdiction thereof. The arbitrators shall have the authority to require the

4



--------------------------------------------------------------------------------



 



losing party to pay all costs associated with such arbitration, including
expenses and fees of arbitrators.
     Section 4.6 Benefit; Assignment. Subject to provisions in this Agreement to
the contrary, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective legal representatives, successors and
assigns. Subject to provisions in this Agreement to the contrary, no party may
assign its rights or obligations under this Agreement without the prior written
consent of the other parties.
     Section 4.7 Press Release. Except as required by applicable law, no party
will issue any report, statement or release to the public with respect to this
Agreement and the transactions contemplated hereby without the prior written
approval of the other parties hereto of the text of any such public report,
statement or release. The Required Members acknowledge that MedCath Corporation
may file one or more Forms 8-K with the Securities and Exchange Commission in
connection with the transactions contemplated by this Agreement.
     Section 4.8 Severability. In the event any provision of this Agreement is
held to be invalid, illegal or unenforceable for any reason and in any respect,
and if the rights of the parties under this Agreement will not be materially or
adversely affected thereby, (i) such provision will be fully severable;
(ii) this Agreement will be construed and enforced as if the illegal, invalid or
unenforceable provision had never compromised a part hereof; (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance here from; and (iv) in lieu of the illegal, invalid or unenforceable
provision, there will be added automatically as a part of this agreement a
legal, valid and enforceable provision as similar in terms to the illegal,
invalid or unenforceable provision as may be possible.
     Section 4.9 No Inferences. Inasmuch as this Agreement is the result of
negotiations between sophisticated parties of equal bargaining power represented
by counsel, no inference in favor of, or against, either party shall be drawn
from the fact that any portion of this Agreement has been drafted by or on
behalf of such party.
     Section 4.10 Divisions and Headings of this Agreement. The divisions of
this Agreement into articles, sections and subsections and the use of captions
and headings in connection therewith are solely for convenience and shall have
no legal effect in construing the provisions of this Agreement.
     Section 4.11 Third-Party Beneficiaries. Any third party shall be entitled
to conclusively rely upon any agreement or instrument executed and delivered by
any of the MedCath Members pursuant to powers or rights granted under this
Agreement as valid, binding and enforceable obligations of the Company and each
of its Members.
     Section 4.12 Tax and Other Advice and Reliance. None of the parties (nor
any of the parties’ respective counsel, accountants or other representatives)
has made or is making any representations to any other party (or to any other
party’s counsel, accountants or other representatives) concerning the
consequences of the transactions contemplated hereby under

5



--------------------------------------------------------------------------------



 



applicable tax related laws or otherwise. Each party has relied solely upon the
advice, including tax advice, of its own employees or of representatives engaged
by such party and not on any such advice provided by any other party hereto;
provided, that nothing in the foregoing is intended to limit the applicability
of any party’s representations and warranties to any other parties.
     Section 4.13 Entire Agreement; Amendment. This Agreement and the Operating
Agreement constitute the entire agreement of whatsoever kind or nature existing
between or among the parties representing the within subject matter and no party
shall be entitled to benefits other than those specified herein. As between or
among the parties, no oral statement or prior written material not specifically
incorporated herein shall be of any force and effect. The parties specifically
acknowledge that in entering into and executing this Agreement, the parties rely
solely upon the representations and agreements contained in this Agreement and
no others. All prior representations or agreements, whether written or verbal,
not expressly incorporated herein are superseded and no changes in or additions
to this Agreement shall be recognized unless and until made in writing and
signed by all parties hereto. In the event of any conflict between the terms of
the Operating Agreement and this Agreement, the terms of this Agreement shall
prevail.
     Section 4.14 Waiver of Provisions. The waiver of compliance at any time
with respect to any of the provisions, terms or conditions of this Agreement
shall not be considered a waiver of such provision, term or condition itself or
of any of the other provisions, terms or conditions hereof.
     Section 4.15 Governing. This Agreement shall be governed by and construed
in accordance with the laws of the State of Arizona, exclusive of its conflict
of law rules.
     Section 4.16 Partial Invalidity. In the event that any part or provision of
this Agreement shall be determined to be invalid or unenforceable, the remaining
parts and provisions of said Agreement which can be separated from the invalid
or unenforceable provision and shall continue in full force and effect.
     Section 4.17 Company Advisors and Transaction Expenses. Each of the
Required Members acknowledge and consent to the Company’s retention of Navigant
Capital Partners, LLC as its investment banker and Moore & Van Allen, PLLC as
its attorneys in connection with the negotiation and closing of any of the sale
or transfer transactions contemplated by this Agreement provided that the
Manager shall pay the expenses thereof.
     Section 4.18 Representative of the Required Members. The Manager is
entitled to rely upon any written agreement, notice or other instrument or
document executed by Dr. Paul Kalanathi (the “Required Members Representative”)
as constituting a binding notice, exercise or waiver of rights, obligation or
other act of each of the Required Members for all purposes under this Agreement.
ARTICLE V
Mutual Releases
     Section 5.1 Mutual Releases

6



--------------------------------------------------------------------------------



 



     (a) Effective upon the closing of any of the sale or transfer transactions
contemplated by this Agreement, the Required Members, on behalf of themselves ,
and all of their predecessors, successors and past, present, and future parent
corporations, direct and indirect subsidiaries, divisions, affiliates, assigns,
members, shareholders, directors, officers, agents, legal representatives,
insurers, attorneys, and employees forever releases and discharges Manager,
MedCath Corporation, MedCath Incorporated and any and all of its predecessors,
successors and past, present, and future parent corporations, direct and
indirect subsidiaries, divisions, affiliates, including without limitation,
MedCath Corporation, and their assigns, members, shareholders, directors,
officers, agents, legal representatives, insurers, attorneys, and employees (the
“MedCath Releasees”), of and from, and shall indemnify and hold the MedCath
Releasees harmless from, any and every demand, claim, right, action, cause of
action, contract, damages, or liabilities of whatsoever kind or nature which the
Required Members had, now have, or in the future may have, whether now known or
unknown, unasserted, unforeseen, unanticipated, or latent, whether sounding in
contract or tort, or whether based upon any local, state, municipal, or federal
statute, ordinance, or law, whether equitable or legal, arising from or under
the Operating Agreement, any professional service agreement, right of first
refusal agreement, management agreement or loan agreement between the Company
and any of the MedCath Releasees or any of the Physician Releasees or otherwise
related to the ownership, management and operation of the Hospital, the
performance, or their breach; solely excepting, however, the Reserved Claims
(defined below) that are not released.
     (b). Effective upon the closing of any of the sale or transfer transactions
contemplated by this Agreement, the Manager, on behalf of itself and the MedCath
Releasees, and all of their predecessors, successors and past, present, and
future parent corporations, direct and indirect subsidiaries, divisions,
affiliates, assigns, members, shareholders, directors, officers, agents, legal
representatives, insurers, attorneys, and employees forever releases and
discharges the Required Members, and any and all of its predecessors, successors
and past, present, and future parent corporations, direct and indirect
subsidiaries, divisions, affiliates, and their assigns, members, shareholders,
directors, officers, agents, legal representatives, insurers, attorneys, and
employees (the “Physician Releasees”), of and from, and shall indemnify and hold
the Physician Releasees harmless from, any and every demand, claim, right,
action, cause of action, contract, damages, or liabilities of whatsoever kind or
nature which the Required Members had, now have, or in the future may have,
whether now known or unknown, unasserted, unforeseen, unanticipated, or latent,
whether sounding in contract or tort, or whether based upon any local, state,
municipal, or federal statute, ordinance, or law, whether equitable or legal,
arising from or under the Operating Agreement, any professional service
agreement, right of first refusal agreement, management agreement or loan
agreement between the Company and any of the MedCath Releasees or any of the
Physician Releasees or otherwise related to the ownership, management and
operation of the Hospital, the performance, or their breach; solely excepting,
however, the Reserved Claims that are not released.

7



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything herein to the contrary, the parties do not
release or waive the right to enforce any provision of this Agreement or any of
the obligations or liabilities arising out of the agreements or instruments
executed in connection with the closing of any of the sale or transfer
transactions contemplated by this Agreement (the “Reserved Claims”).
[EXECUTIONS APPEAR ON THE FOLLOWING PAGES]

8



--------------------------------------------------------------------------------



 



                The Manager:

HUALAPAI MOUNTAIN MEDICAL CENTER
MANAGEMENT, INC.
 
       
 
  By:   /s/ Duane Scholer
 
            Title: President/CEO

         
 
  The Required Members:    
 
       
Jamal Al-Khatib
  Jon C. Schwartz    
/s/ Jamal Al-Khatib
  /s/ Jon C. Schwartz    
 
       
 
       
Max Lynn Terry
  Attiya Salim (IRA Account, Trust)    
/s/ Max Lynn Terry
  /s/ Attiya Salim    
 
       
 
       
Bashir Azher
  Barbara Dorf    
/s/ Bashir Azher
  /s/ Barbara Dorf    
 
       
 
       
Joyce Matcham
  Waldemar Klimach    
/s/ Joyce Matcham
  /s/ Waldemar Klimach    
 
       
 
       
Dhirendra Patel
/s/ Dhirendra Patel
  Marie Klimach
/s/ Marie Klimach    
 
       
 
       
Laurence Schiff
  Jinavog LLC, (Lian Govin)    
/s/ Laurence Schiff
  /s/ Jay Ashree POA Lian Govin    
 
       
 
       
Carol Newmyer
  Belal Sharaf    
/s/ Carol Newmyer
  /s/ Belal Sharaf    
 
       
 
       
Nicholas Awad
  Bashir Chowdhry    
/s/ Nicholas Awad
  /s/ Bashir Chowdhry    
 
       
 
       
Robert Lock
  Mukund Patel    
/s/ Robert Lock
  /s/ Mukund Patel    
 
       
 
       
Nutan Parikh
  Kirsten Mortenson    
/s/ Nutan Parikh
  /s/ Kirsten Mortenson    
 
       

9



--------------------------------------------------------------------------------



 



         
Michael Mastakas
  A. Paul Kalanithi    
/s/ Michael Mastakas
  /s/ A. Paul Kalanithi    
 
       
 
       
Jim Bates
       
/s/ Jim Bates
       
 
       

10